         Case 1:16-cv-03310-RA-KNF Document 179 Filed 08/26/21 Page 1 of 1
                                                                    USDC-SDNY
                                                                    DOCUMENT
                                                                    ELECTRONICALLY
                                                                    FILED
UNITED STATES DISTRICT COURT                                        DOC#:
SOUTHERN DISTRICT OF NEW YORK                                       DATE FILED: 8/26/2021
----------------------------------- X
ROSADO,                             :
                                    :
                        Plaintiff,  :
                                    :
     v.                             :                                     ORDER
                                    :
SORIANO, ET AL,                     :                           Case No.: 16-CV-3310 (RA)
                                    :
                        Defendant.  :
                                    :
----------------------------------- X

RONNIE ABRAMS, United States District Judge:

         After a three-day trial, a jury found in favor of Defendant. The Clerk of Court is

respectfully directed to upload to ECF the Court Exhibits from trial, each of which is attached to

this Order:

         Court Exhibit 1:       Voir Dire Questionnaire
         Court Exhibit 2:       Jury Draft Charge
         Court Exhibit 3:       Jury Charge
         Court Exhibit 4:       Jury Note
         Court Exhibit 5:       Verdict Form

SO ORDERED.
Dated:      August 26, 2021
            New York, New York

                                                   Ronnie Abrams
                                                   United States District Judge
